Name: Commission Regulation (EEC) No 1982/81 of 15 July 1981 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 81 Official Journal of the European Communities No L 193/ 19 COMMISSION REGULATION (EEC) No 1982/81 of 15 July 1981 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1980/81 wine-growing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : - Article 1 On application and . subject to the conditions laid down in Article 2, aid may be granted for the re-storage, in another location or in another ware ­ house belonging to a third party, of table wine covered by a storage contract under Regulation (EEC) No 2600/79 . Article 2 Aid may be granted only where : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Articles 10 and 65 thereof, Whereas Commission Regulation (EEC) No 2600/79 of 23 November 1979 on storage contracts for table wine, grape must and concentrated grape must (3), as amended by Regulation (EEC) No 2252/80 (4), lays down detailed implementing rules for the conclusion of contracts ; Whereas the quantities of table wine in stock are large for the time of year ; whereas this is due to the fact that the availability during the current wine-growing year is substantially higher than usual in some regions ; Whereas the initial forecasts suggest that production will be high ; Whereas the wine which is under storage contracts is stored in containers which may be required to store the next harvest ; Whereas, in order that producers may store their next vintage under normal conditions, aid should be granted for the re-storage of table wine, but subject to a limitation as to distance ; Whereas, in order to limit this measure to cases where it appears economically justified, only those storage contracts concluded or extended by the intervention agencies during a given period should be considered ; whereas, in order to ensure that the measure operates correctly, provisions should also be adopted concerning the nature of the transport and the date of submission of the application ; Whereas, since there is little time for administrative implementation and since the quantities involved are often small and the transport costs small by compari ­ son with the total costs, a standard amount of aid should be fixed :  the distance to the new place of storage does not exceed 1 50 kilometres ; nevertheless, where storage capacity is not available within this distance and in the case of transport by sea, the intervention agency may authorize transport to the nearest appropriate place of storage,  the storage contracts in question have either been concluded or had their validity extended by the intervention agencies under Article 17 of Regula ­ tion (EEC) No 2600/79 prior to 15 July 1981 and expire on or after 15 September 1981 .  re-storage takes place between 15 July and 15 October 1981 and the transport is carried out in one or more vehihices,  applications for aid shall be submitted not later than 14 October 1981 to the intervention agency of the Member State concerned,  supporting documents in respect of the aid shall be submitted not later than 30 November 1981 to the intervention agency of the Member State concerned. Article 3 (&gt;) OJ No L 54, 5. 3 . 1 979, p. 1 . (2) OJ No L 360, 31 . 12. 1980, p . 18 . (3) OJ No L 297, 24. 11 . 1979, p . 15. The aid for all table wines shall be 1-40 ECU per hectolitre.(4) OJ No L 227, 29 . 8 . 1980, p . 10 . No L 193/20 Official Journal of the European Communities 16. 7 . 81 Article 4 in particular, check that the re-storage of the wine has actually taken place . 2 . Member States shall notify the Commission not later than 31 January 1981 of the quantities of wine which have been re-stored. The event, for the purposes of Article 6 of Regulation (EEC) No 1 134/68 ( ¢), giving entitlement to payment of the aid referred to in Article 1 shall be considered as occurring on the date when the wine enters the place of storage where it is re-stored . Article 6 Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communites. 1 . Member States shall take all appropriate measures to ensure the necessary controls ; they shall , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1981 . For the Commission The President Gaston THORN O OJ No L 188 , 1 . 8 . 1968 , p . 1 .